Title: To George Washington from John Brooks, 13 April 1782
From: Brooks, John
To: Washington, George


                        
                            West Point 13th April 1782.
                        
                        Lieutenant Andrew Bradford is recommended to his Excellency the Commander in chief for an honorable discharge
                            from the army.
                        
                            J. Brooks
                            Lt Colo. Comdt 7th Mass. Regt
                        
                    